DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 11/14/2022, is acknowledged. Claims 30, 52 – 53, and 57 – 58 are amended. Claims 60 – 63 are newly entered. Claim 36 remains withdrawn. Claims 30 – 35 and 37 – 63 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 52 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 52, the claim recites “wherein the recovery step G) is performed at a temperature and for a duration that removes or rearranges dislocations in a microstructure of the recovered TWIP steel sheet while keeping deformation twins.” It is noted that claim 30, which claim 52 depends from, already requires that the obtained TWIP steel sheet is a recovered TWIP steel sheet, subject to a step of “G. recovery heat treating the second cold rolled slab, said recovery heat treating performed between 390 and 700°C, in a batch annealing or a continuous annealing furnace between 30 seconds and 1 hour.” The as-filed disclosure states that “recovery is characterized by the removal or rearrangement of dislocations in the steel microstructure while keeping the deformation twins” (Instant Application: P 8, L 12-13). Thus, for the TWIP steel sheet produced by the method of claim 30 to be a “recovered” TWIP steel sheet, it must have been subject to removal or rearrangement of dislocations in the steel microstructure while deformation twins are kept. As such, dependent claim 52 fails to further limit the scope of the claim from which it depends, as it only repeats the characterization by which a “recovered” TWIP steel sheet is defined.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.










Claims 30 – 32, 35, 37 – 45, 48 – 58, and 60 – 62 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0209833 (“Scott”; of record) in view of US 2006/0278309 (“Bouzekri”; of record) and WO 2015/077934 (“He”; citing machine translation of record).
Regarding claim 30, Scott teaches a method for manufacturing a TWIP steel sheet ([0002]; [0044]) having a composition ([0022]-[0037]) compared to that of the instant claim in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Scott further teaches sample 12 (see Table 1 of Scott) which exhibits a composition that lies directly within the claimed composition.
Further, Scott teaches A) feeding a slab having the aforementioned composition ([0045]), B) reheating the slab at a temperature from 1100-1300°C ([0046], falling within the claimed range of above 1000°C), and then hot-rolling it with a final rolling temperature of at least 890°C to provide a hot rolled slab ([0047], falling within the claimed range of at least 850°C). Moreover, Scott teaches C) coiling the hot rolled slab at a temperature below or equal to 580°C to provide a coiled slab ([0049]).
Additionally, Scott teaches D) first cold-rolling the coiled slab to provide a first cold rolled slab ([0050]). Scott further teaches E) recrystallization annealing the first cold rolled slab between 600 and 900°C to provide an annealed slab ([0071], possessing substantial overlap with claimed range 700-900°C [MPEP 2144.05 I]). Scott further teaches F) second cold-rolling the annealed slab with a reduction rate not exceeding 30% to provide a second cold-rolled slab ([0072]).
It is noted that the second cold-rolling reduction rate which is taught by Scott (not exceeding 30%) does not directly overlap the claimed range of “higher than 30% and below 50%”, but it is close, with both ranges having an endpoint at or approximately at a 30% reduction rate. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Thus, in the absence of a showing of criticality or unexpected results obtained by cold rolling for a second time at a reduction rate that is greater than 30%, a prima facie case of obviousness exists, as the range taught by the prior art and that which is claimed are so mathematically close that the difference between the claimed ranges is virtually negligible.
Scott is silent as to a particular reduction rate for the first cold-rolling step (step D as claimed). However, Scott discloses that the method described in WO-A-2005/019483 (same Patent Family as Bouzekri US 2006/0278309) is well adapted ([0067]).
Bouzekri teaches that subsequent cold rolling followed by annealing achieves a finer grain size than that obtained on hot-rolled strip, and therefore higher strength properties are obtained ([0048]). Bouzekri further discloses examples in which the cold rolling reduction ratio is 50% (Table 3, Steel I1c), 55% (Table 3, Steel I2e), 60% (Table 3, Steel I1a), and 66% (Table 3, Steel I1d). These examples fall within the claimed reduction rate range of 30-70%.
It would have been obvious for one of ordinary skill in the art to identify suitable reduction ratios when multiple cold rolling steps are used as disclosed by Scott and decide on those disclosed by Bouzekri in order to achieve a finer grain size and higher strength properties of the final product. As such, a prima facie case of obviousness exists.
Scott does not explicitly teach a step of G) recovery heat treating the second cold rolled slab, said recovery heat treating performed between 390 and 700°C, in a batch annealing or a continuous annealing furnace between 30 seconds and 1 hour, thereby providing the manufactured TWIP steel sheet as a recovered TWIP steel sheet.
He teaches a TWIP steel and a production method thereof ([0001]). He teaches that subsequent to cold rolling the TWIP steel, an annealing process is initiated, wherein the steel is heated to 550-700°C for 100-1000 seconds ([0034], L 308-311). He teaches that this heat treatment results in a sharp reduction in dislocation density, while mechanical twins remain due to their good heat stability ([0034], L 311-313). Further, He teaches that the process results in the best combination of yield strength and elongation for the TWIP steel ([0034], L 314).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of He, and anneal the TWIP steel after second cold rolling at a temperature of 550-700°C for 100-1000 seconds, in order to reduce dislocation density (i.e. remove dislocations) while keeping deformation twins. Such treatment results in the best combination of yield strength and elongation property of the TWIP steel.
The Examiner notes that the annealing process taught by modified Scott is completed at a temperature (550-700°C) which falls within the claimed temperature range of 390-700°C, and for a time (100-1000 seconds) which also falls within the claimed time range of 30 seconds to 1 hour (3600 seconds). Further, the instant specification discloses that recovery is characterized by the removal or rearrangement of dislocations in the steel microstructure while keeping deformation twins (Instant Application: P 8, L 12-13). As modified Scott teaches that the taught annealing process reduces dislocation density (i.e. removes dislocations) while keeping deformation twins, the annealing is considered equivalent to a recovery heat treating step, whereby a recovered TWIP steel sheet is provided.
Regarding claim 31, Scott further teaches that the composition may include Cu ([0028]), Al ([0027]), Nb ([0032]), B ([0037]), Cr ([0036]), Ni ([0035]), and Ti ([0034]) as shown in Table 2 below. Scott is silent as to Mo and Sn content, but it is noted that presence of Mo and Sn are optional, as only “one or more” of the claimed elements are required. Scott's sample 12 (see Table 2 of Scott) also meets all of the limitations.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 32, Scott further teaches that the method may further include heat treatment carried out on the strip having its definitive thickness ([0074]) between 250 and 900°C ([0074], encompassing the claimed 390-700°C [MPEP 2144.05 I]). Scott further teaches that batch-annealing is particularly adapted for this purpose ([0074]).
Regarding claim 35, Scott further teaches that the pair of C and Mn present make it possible to obtain the sought stable austenitic microstructures ([0076]). Scott teaches that TWIP steels have high mechanical strength with tensile strength > 1,000 MPa and considerable ductility with 50% or more elongation at break ([0002]). Scott discloses the delay before quenching guarantees at least 75% austenite or even 100% austenite obtained ([0068]). Scott further teaches that the structure of the final product is obtained at this step, guaranteeing the desired mechanical properties ([0068]). Based on the mechanical properties (Scott, Table 2), the composition taught by Scott, and the microstructure guaranteed due to the delay before the quenching step, the sheet manufactured by the method taught by Scott is a TWIP steel sheet that has an austenitic matrix.
Regarding claim 37, the narrowed C content of 0.71-1.1 wt% continues to overlap with Scott’s taught C content of 0.6-0.9 wt%. As such, a prima facie case of obviousness exists (MPEP 2144.05 I). Additionally, Scott teaches Sample 12 with 0.9 wt% C, which falls within the narrowed C content of the instant claim.
Regarding claim 38, the narrowed C content of 0.80-1.0 wt% continues to overlap with Scott’s taught C content of 0.6-0.9 wt%. As such, a prima facie case of obviousness exists (MPEP 2144.05 I). Additionally, Scott teaches Sample 12 with 0.9 wt% C, which falls within the narrowed C content of the instant claim.
Regarding claim 39, the narrowed C content of 0.90-1.0 wt% continues to overlap with Scott’s taught C content of 0.6-0.9 wt%. As such, a prima facie case of obviousness exists (MPEP 2144.05 I). Additionally, Scott teaches Sample 12 with 0.9 wt% C, which falls within the narrowed C content of the instant claim.
Regarding claim 40, Scott’s taught Cu content of 1.2-1.9 wt% continues to fall within the narrowed Cu content of 0-2.0 wt%. Additionally, Scott teaches Sample 12 with 1.7 wt% C, which falls within the narrowed Cu content of the instant claim.
Regarding claim 41, the narrowed Si content of 0.1-0.6 wt% continues to overlap with Scott’s taught Si content of 0.2-1.1 wt%. As such, a prima facie case of obviousness exists (MPEP 2144.05 I). Additionally, Scott teaches Sample 12 with 0.5 wt% Si, which falls within the narrowed Si content of the instant claim.
Regarding claim 42, Scott’s taught Al content of 0.2-0.9 wt% continues to fall within the narrowed Al content of 0-2.0 wt%. Additionally, Scott teaches Sample 12 with 0.8 wt% Al, which falls within the narrowed Al content of the instant claim.
Regarding claim 43, the narrowed V content of 0.1-1.0 wt% continues to overlap with Scott’s taught V content of 0-0.5 wt%. As such, a prima facie case of obviousness exists (MPEP 2144.05 I). Additionally, Scott teaches Sample 12 with 0.28 wt% V, which falls within the narrowed V content of the instant claim.
Regarding claim 44, Scott further teaches that the plate may also undergo a coating operation with Zn or a Zn alloy, by galvanization or electrodeposition ([0075]). Such a metallic coating would meet the requirements of the instant claim
Regarding claim 45, Scott further teaches that the plate may also undergo a coating operation with Zn or a Zn alloy, by galvanization or electrodeposition ([0075]). Such a zinc-based coating would meet the requirements of the instant claim.
Regarding claim 48, as discussed previously, Scott is silent as to a particular reduction rate for the first cold-rolling step (step D as claimed). However, Scott discloses that the method described in WO-A-2005/019483 (same Patent Family as Bouzekri US 2006/0278309) is well adapted ([0067]).
Bouzekri teaches that subsequent cold rolling followed by annealing achieves a finer grain size than that obtained on hot-rolled strip, and therefore higher strength properties are obtained ([0048]). Bouzekri further discloses examples in which the cold rolling reduction ratio is 55% (Table 3, Steel I2e), 60% (Table 3, Steel I1a), and in which two consecutive cold rolling steps are used with reduction ratios of 55% and 5%, respectively (Table 3, Steel I2f). These examples fall within the claimed reduction rate range of 40-60%.
It would have been obvious for one of ordinary skill in the art to identify suitable reduction ratios when multiple cold rolling steps are used as disclosed by Scott and decide on those disclosed by Bouzekri in order to achieve a finer grain size and higher strength properties of the final product. As such, a prima facie case of obviousness exists.
Regarding claims 49 and 50, as discussed previously, Scott teaches second cold-rolling the annealed slab with a reduction rate not exceeding 30% to provide a second cold-rolled slab ([0072]).
It is noted that the second cold-rolling reduction rate which is taught by Scott (not exceeding 30%) does not directly overlap the claimed range of “between higher than 30% and 40%”, but it is close, with both ranges having an endpoint at or approximately at a 30% reduction rate. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Thus, in the absence of a showing of criticality or unexpected results obtained by cold rolling for a second time at a reduction rate that is greater than 30%, a prima facie case of obviousness exists, as the range taught by the prior art and that which is claimed are so mathematically close that the difference between the claimed ranges is virtually negligible.
Regarding claim 51, Scott teaches recrystallization annealing the first cold rolled slab between 600 and 900°C to provide an annealed slab ([0071]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the annealing temperature range taught by Scott (600-900°C) encompasses that of the instant claim (750-900°C).
Regarding claim 52, as previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of He, and anneal the TWIP steel after second cold rolling at a temperature of 550-700°C for 100-1000 seconds, in order to reduce dislocation density (i.e. remove dislocations) while keeping deformation twins. Such treatment results in the best combination of yield strength and elongation property of the TWIP steel.

Regarding claim 53, Scott teaches a method for manufacturing a TWIP steel sheet ([0002]; [0044]) having a composition ([0022]-[0037]) compared to that of the instant claim in Table 3.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Scott further teaches sample 12 (see Table 3 of Scott) which exhibits a composition that lies directly within the claimed composition.
Further, Scott teaches A) feeding a slab having the aforementioned composition ([0045]), B) reheating the slab at a temperature from 1100-1300°C ([0046], falling within the claimed range of above 1000°C), and then hot-rolling it with a final rolling temperature of at least 890°C to provide a hot rolled slab ([0047], falling within the claimed range of at least 850°C). Moreover, Scott teaches C) coiling the hot rolled slab at a temperature below or equal to 580°C to provide a coiled slab ([0049]).
Additionally, Scott teaches D) first cold-rolling the coiled slab to provide a first cold rolled slab ([0050]). Scott further teaches E) recrystallization annealing the first cold rolled slab between 600 and 900°C to provide an annealed slab ([0071], possessing substantial overlap with claimed range 700-900°C [MPEP 2144.05 I]). Scott further teaches F) second cold-rolling the annealed slab with a reduction rate not exceeding 30% to provide a second cold-rolled slab ([0072], possessing substantial overlap with the claimed range of between 1 to 50% [MPEP 2144.05 I]).
Scott is silent as to a particular reduction rate for the first cold-rolling step (step D as claimed). However, Scott discloses that the method described in WO-A-2005/019483 (same Patent Family as Bouzekri US 2006/0278309) is well adapted ([0067]).
Bouzekri teaches that subsequent cold rolling followed by annealing achieves a finer grain size than that obtained on hot-rolled strip, and therefore higher strength properties are obtained ([0048]). Bouzekri further discloses examples in which the cold rolling reduction ratio is 55% (Table 3, Steel I2e), 60% (Table 3, Steel I1a) and in which two consecutive cold rolling steps are used with reduction ratios of 55% and 5%, respectively (Table 3, Steel I2f). These examples fall within the claimed reduction rate range of 30-70%.
It would have been obvious for one of ordinary skill in the art to identify suitable reduction ratios when multiple cold rolling steps are used as disclosed by Scott and decide on those disclosed by Bouzekri in order to achieve a finer grain size and higher strength properties of the final product. As such, a prima facie case of obviousness exists.
Scott does not explicitly teach a step of G) recovery heat treating the second cold rolled slab, said recovery heat treating performed between 390 and 700°C, in a batch annealing or a continuous annealing furnace between 30 seconds and 1 hour, thereby providing the manufactured TWIP steel sheet as a recovered TWIP steel sheet.
He teaches a TWIP steel and a production method thereof ([0001]). He teaches that subsequent to cold rolling the TWIP steel, an annealing process is initiated, wherein the steel is heated to 550-700°C for 100-1000 seconds ([0034], L 308-311). He teaches that this heat treatment results in a sharp reduction in dislocation density, while mechanical twins remain due to their good heat stability ([0034], L 311-313). Further, He teaches that the process results in the best combination of yield strength and elongation for the TWIP steel ([0034], L 314).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of He, and anneal the TWIP steel after second cold rolling at a temperature of 550-700°C for 100-1000 seconds, in order to reduce dislocation density (i.e. remove dislocations) while keeping deformation twins. Such treatment results in the best combination of yield strength and elongation property of the TWIP steel.
The Examiner notes that the annealing process taught by modified Scott is completed at a temperature (550-700°C) which falls within the claimed temperature range of 390-700°C, and for a time (100-1000 seconds) which also falls within the claimed time range of 30 seconds to 1 hour (3600 seconds). Further, the instant specification discloses that recovery is characterized by the removal or rearrangement of dislocations in the steel microstructure while keeping deformation twins (Instant Application: P 8, L 12-13). As modified Scott teaches that the taught annealing process reduces dislocation density (i.e. removes dislocations) while keeping deformation twins, the annealing is considered equivalent to a recovery heat treating step, whereby a recovered TWIP steel sheet is provided.
Regarding claim 54, Scott teaches second cold-rolling the annealed slab with a reduction rate not exceeding 30% to provide a second cold-rolled slab ([0072]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the second cold-rolling reduction rate taught by Scott (not exceeding 30%) overlaps the claimed second cold-rolling reduction rate (between 20 and 40%).
Regarding claim 55, Scott does not explicitly teach that deformation twins and dislocations are introduced into the microstructure of the processed steel during second cold-rolling. However, Scott does teach that mechanical twinning competes with slipping of dislocations at room temperature ([0007], L 1-3), and that twinning density increases with deformation ([0007], L 3-4). Based on this disclosure, an ordinarily skilled artisan would appreciate that the second cold-rolling step of Scott results in the introduction of at least some amount of deformation twins and dislocations within the microstructure of the processed steel.
Additionally, the Examiner notes that such phenomena is simply the intended result of the already recited second cold-rolling step, and does not further limit the actual parameters of said second cold-rolling. A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited (MPEP 2111.04 I). As Scott teaches a substantially similar processing step which is conducted on substantially identical feedstock, there is a prima facie expectation that the intended result of the second cold-rolling step as recited in the instant claim is also experienced in the process taught by Scott. 
Regarding claim 56, a previously discussed, modified Scott teaches a recrystallization heat treatment temperature range of 600-900°C ([0071]), and a recovery heat treatment temperature range of 550-700°C (He: [0034], L 308-311). Thus, the Examiner asserts that an ordinarily skilled artisan would appreciate that for any embodiments of the process taught by modified Scott where recrystallization heat treatment of the first cold rolled slab is completed above 700°C, such embodiments would result in recovery heat treating at a temperature lower than recrystallization annealing of the first cold rolled slab.

Regarding claim 57, Scott teaches a method for manufacturing a TWIP steel sheet ([0002]; [0044]) having a composition ([0022]-[0037]) compared to that of the instant claim in Table 4.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Scott further teaches sample 12 (see Table 4 of Scott) which exhibits a composition that lies directly within the claimed composition.
Further, Scott teaches A) feeding a slab having the aforementioned composition ([0045]), B) reheating the slab at a temperature from 1100-1300°C ([0046], falling within the claimed range of above 1000°C), and then hot-rolling it with a final rolling temperature of at least 890°C to provide a hot rolled slab ([0047], falling within the claimed range of at least 850°C). Moreover, Scott teaches C) coiling the hot rolled slab at a temperature below or equal to 580°C to provide a coiled slab ([0049]).
Additionally, Scott teaches D) first cold-rolling the coiled slab to provide a first cold rolled slab ([0050]). Scott further teaches E) recrystallization annealing the first cold rolled slab between 600 and 900°C to provide an annealed slab ([0071], possessing substantial overlap with claimed range 700-900°C [MPEP 2144.05 I]). Scott further teaches F) second cold-rolling the annealed slab with a reduction rate not exceeding 30% to provide a second cold-rolled slab ([0072], possessing substantial overlap with the claimed range of between 20 and 40% [MPEP 2144.05 I]).
Scott is silent as to a particular reduction rate for the first cold-rolling step (step D as claimed). However, Scott discloses that the method described in WO-A-2005/019483 (same Patent Family as Bouzekri US 2006/0278309) is well adapted ([0067]).
Bouzekri teaches that subsequent cold rolling followed by annealing achieves a finer grain size than that obtained on hot-rolled strip, and therefore higher strength properties are obtained ([0048]). Bouzekri further discloses examples in which the cold rolling reduction ratio is 50% (Table 3, Steel I1c), 55% (Table 3, Steel I2e), 60% (Table 3, Steel I1a), and 66% (Table 3, Steel I1d). These examples fall within the claimed reduction rate range of 30-70%.
It would have been obvious for one of ordinary skill in the art to identify suitable reduction ratios when multiple cold rolling steps are used as disclosed by Scott and decide on those disclosed by Bouzekri in order to achieve a finer grain size and higher strength properties of the final product. As such, a prima facie case of obviousness exists.
Scott does not explicitly teach a step of G) rearranging dislocations in a microstructure of the second cold rolled slab by performing a recovery heat treating the second cold rolled slab, said recovery heat treating performed between 390 and 700°C, in a batch annealing or a continuous annealing furnace between 30 seconds and 1 hour, thereby providing the manufactured TWIP steel sheet as a recovered TWIP steel sheet.
He teaches a TWIP steel and a production method thereof ([0001]). He teaches that subsequent to cold rolling the TWIP steel, an annealing process is initiated, wherein the steel is heated to 550-700°C for 100-1000 seconds ([0034], L 308-311). He teaches that this heat treatment results in a sharp reduction in dislocation density, while mechanical twins remain due to their good heat stability ([0034], L 311-313). Further, He teaches that the process results in the best combination of yield strength and elongation for the TWIP steel ([0034], L 314).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of He, and anneal the TWIP steel after second cold rolling at a temperature of 550-700°C for 100-1000 seconds, in order to reduce dislocation density (i.e. remove dislocations) while keeping deformation twins. Such treatment results in the best combination of yield strength and elongation property of the TWIP steel.
The Examiner notes that the annealing process taught by modified Scott is completed at a temperature (550-700°C) which falls within the claimed temperature range of 390-700°C, and for a time (100-1000 seconds) which also falls within the claimed time range of 30 seconds to 1 hour (3600 seconds). Further, the instant specification discloses that recovery is characterized by the removal or rearrangement of dislocations in the steel microstructure while keeping deformation twins (Instant Application: P 8, L 12-13). As modified Scott teaches that the taught annealing process reduces dislocation density (i.e. removes dislocations) while keeping deformation twins, the annealing is considered equivalent to a recovery heat treating step, whereby a recovered TWIP steel sheet is provided.
Moreover, the Examiner notes that removal of dislocations would be an example of a type of rearrangement of dislocations. As such, the claimed requirement of rearranging dislocations is met by the prior art.
Further, regarding the claimed requirement that the recovery heat treatment is done for a duration different from a duration of the recrystallization annealing, it is noted that in one example, Scott teaches recrystallization annealing is done for 10-500 seconds ([0071], L 7-9), while He teaches that the recovery annealing is done for a duration of 100-1000 seconds ([0034], L 308-311). In view of the differences in duration of the two annealing steps, an ordinarily skilled artisan would appreciate that they in at least some cases would be done for durations different from each other.
Regarding claim 58, as previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of He, and anneal the TWIP steel after second cold rolling at a temperature of 550-700°C for 100-1000 seconds, in order to reduce dislocation density (i.e. remove dislocations) while keeping deformation twins. Such treatment results in the best combination of yield strength and elongation property of the TWIP steel.
Regarding claim 60, it is noted that Scott teaches an Al content range of 0.2-0.9 wt% ([0077]). However, Scott does teach that the presence of Al in Fe-C-Mn or TWIP steels may also be limited to a few tens of thousands of % or even less ([0077], L 5-7). As one example, Scott references a prior art Fe-Mn-C or TWIP steel which has a preferred Al content of 0.01 wt% at most, as Al risks forming nitrides and thereby promoting formation of cracks during hot transformation ([0010]). Another prior art Fe-Mn-C or TWIP steel is referenced, having a preferred maximum Al content of 0.05 wt%, also in view of Al’s propensity for forming nitrides. 
Based on these teachings, an ordinarily skilled artisan would have found it obvious to adjust the Al content range of Scott to be inclusive of these lower Al content ratios, which would include a total lacking of Al altogether. Al has been known in the art to form nitrides within TWIP steel, which promote the harmful formation of cracks during hot transformation. By omitting Al altogether or by severely limiting its presence in the TWIP steel, the formation of these cracks may be suppressed. It is noted that a modified Al content which extends down 0 wt% encompasses the claimed requirement that the composition is free from Al. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 61, it is noted that Scott teaches a C content range of 0.6-0.9 wt% ([0076]). However, Scott teaches that the C content of TWIP steel may range up to 1.5 wt% ([0003]), referencing several prior art TWIP steels which have C contents of up to 1.5 wt% ([0015], [0017]-[0019]), or even up to 2.0 wt% ([0010]). Scott mentions that the rich C content of these steels, in part, allows them to attain high stress and deformation levels ([0020]).
Thus, although Scott teaches that excessive formation of iron carbides may be avoided by limiting C content to 0.9 wt%, an ordinarily skilled artisan would have found it obvious to explore increasing the stated C maximum content to levels such as 1.5 wt%, or even to 2.0 wt%. Such high C levels have been common in TWIP steel sheets of the prior art, and contribute to the high stress and deformation levels these steels may attain. It is noted that a modified C content which extends to 1.5 wt% or 2.0 wt% encompasses the claimed C content of between 1 and 1.1 wt%. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 62, it is noted that Scott teaches a Cu content range of 1.2-1.9 wt% ([0084]), which does not possess an overlap with the claimed Cu content of 0.1-1.155 wt%. However, it is noted that although the endpoints of 1.155 wt% and 1.2 wt% Cu do not overlap, there is only a difference of 0.045 wt%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Thus, absent a showing of criticality or unexpected results which may be attributed to the claimed range as compared to the prior art range, a prima facie case of obviousness exists. The instant specification only discloses that Cu is an optional element which may be present in amounts of 5 wt% or less (Instant Application: P 2, L 22; P 5, L 3-7). Thus, the claimed range of 0.1-1.155 wt% appears to have no criticality, and is simply an ineffective attempt by Applicant to circumvent the prior art by claiming a completely arbitrary range.

Claims 33, 34 and 46 – 47 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0209833 (“Scott”; of record) in view of US 2006/0278309 (“Bouzekri”; of record) and WO 2015/077934 (“He”; citing machine translation of record) as applied to claims 32, 30, and 45, respectively, and further in view of US 2014/0251505 (“Blumenau”; of record).
Regarding claim 33, Scott does not explicitly teach H) hot-dip coating the heated steel sheet.
Blumenau teaches that a surface refinement in the form of a metal protective layer increases the resistance of the flat steel products to corrosion and therewith the product life thereof, and also increases their visual impression ([0003]). Blumenau further teaches that hot dip refinement is established as an economically and ecologically advantageous method and has proven to be particularly cost effective ([0004]-[0005]). Blumenau teaches a method for producing a flat steel product provided with a metal protective layer by way of hot dip coating ([0018]) in which the product is optionally cleaned ([0020]), then heated ([0021]-[0026]), recrystallization annealed ([0026]-[0028]), cooled to a bath entry temperature and optionally held at this temperature ([0029]-[0030]), and introduced into a molten bath and passed through to adjust the thickness of the metal protective layer ([0031]-[0032]).
It would have been obvious for one of ordinary skill in the art to utilize a hot dip coating method as disclosed by Blumenau instead of galvanization or electrodeposition as disclosed by Scott. The coating obtained from such a process increases corrosion resistance and product life, while maintaining cost-effectiveness.
Regarding claim 34, modified Scott does not explicitly teach that the recovery step G) is performed by hot-dip coating.
Blumenau teaches that a surface refinement in the form of a metal protective layer increases the resistance of the flat steel products to corrosion and therewith the product life thereof, and also increases their visual impression ([0003]). Blumenau further teaches that hot dip refinement is established as an economically and ecologically advantageous method and has proven to be particularly cost effective ([0004]-[0005]). Blumenau teaches a method for producing a flat steel product provided with a metal protective layer by way of hot dip coating ([0018]) in which the cold or hot-rolled product is optionally cleaned ([0020]), then heated to a temperature of 600 to 1100°C ([0021]-[0026]), recrystallization annealed ([0026]-[0028]), cooled to a bath entry temperature and optionally held at this temperature ([0029]-[0030]), and introduced into a molten bath and passed through to adjust the thickness of the metal protective layer ([0031]-[0032] teaching the claimed “wherein the recovery step is performed by hot dip coating”).
It would have been obvious for one of ordinary skill in the art to utilize a hot dip coating method as disclosed by Blumenau as the recovery method taught by Scott as modified by He. The coating obtained from such a process increases corrosion resistance and product life, while maintaining cost-effectiveness.
Regarding claim 46, Scott does not explicitly teach that the steel sheet is covered by an aluminum-based coating, the aluminum-based coating including less than 15% Si, less than 5.0% Fe, optionally 0.1 to 8.0% Mg and optionally 0.1 to 30.0% Zn, the remainder being Al.
Blumenau teaches that depending on the intended use, a zinc, zinc/aluminum, zinc/magnesium, aluminum, or aluminum/silicon hot dip coating can be applied to a flat steel product ([0034]). Blumenau further teaches what are known as AS coatings, which are made up of less than 15% Si, less than 5.0% Fe, and remainder Al and unavoidable impurities, including traces of Zn and rare earths ([0082]-[0083]). Such a composition meets the requirements of the aluminum-based coating claimed in the instant claim. Blumenau further teaches that the composition of the molten bath is guided by the respective guidelines of the end user ([0076]). Blumenau teaches that the high strength component has applications in the automotive industry, apparatus construction, mechanical engineering, and household appliance engineering as well as the construction industry ([0102]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to survey literature to find a metallic coating suitable for the intended use and determine an
AS coating is appropriate as disclosed by Blumenau, in order to utilize the steel product in the automotive industry, for example.
Regarding claim 47, Scott teaches that the steel sheet may be covered by a zinc-based coating ([0075]).
Scott does not explicitly teach that the zinc-based coating includes 0.01-8.0% Al, optionally 0.2-8.0% Mg, the remainder being Zn.
Blumenau teaches that depending on the intended use a zinc, zinc/aluminum, zinc/magnesium, aluminum, or aluminum/silicon hot dip coating can be applied to the flat steel product ([0034]). Blumenau further teaches what are known as ZM coatings which are made up of 0.1-8.0% Al, 0.2-8.0% Mg, less than 2.0% Si, less than 0.1 % Pb, less than 0.2% Ti, less than 1% Ni, less than 1% Cu, less than 0.3% Co, less than 0.5% Mn, less than 0.1 % Cr, less than 0.5% Sr, less than 3.0% Fe, less than 0.1 % B, less than 0.1 % Bi, less than 0.1 % Cd, remainder Zn and unavoidable impurities ([0079]-[0080]). Such a composition meets the requirements of the zinc-based coating claimed in the instant claim. Blumenau further teaches that the composition of the molten bath is guided by the respective guidelines of the end user ([0076]). Blumenau teaches that the high strength component has applications in the automotive industry, apparatus construction, mechanical engineering, and household appliance engineering as well as the construction industry ([0102]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to survey literature to find a metallic coating suitable for the product's intended use and determine a ZM coating is appropriate as disclosed by Blumenau in order to utilize the steel product in the automotive industry, for example.

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0209833 (“Scott”; of record) in view of US 2006/0278309 (“Bouzekri”; of record) and WO 2015/077934 (“He”; citing machine translation of record) as applied to claim 31, and further in view of US 2009/0202382 (“Kim”).
Regarding claim 59, Scott teaches that the Al content of the steel processed by the taught method is 0.2-0.9 wt% ([0025]). Notably, the Al content of 0.2-0.9 wt% does not overlap with the claimed Al content of 1.35-4.0 wt%.
The Examiner notes that Scott teaches that above levels of 0.9 wt%, Al can be a negative influence on corrosion under stress in salty water ([0081]). However, Scott does teach that Al may be present in Fe-C-Mn (commonly TWIP) steels in highly variable proportions which may attain several % ([0077], L 2-4). Such a teaching is supported in the prior art cited by Scott, where documents teach TWIP/Fe-C-Mn steel having Al contents of up to 5% ([0010], WO 2003/025240), up to 3% ([0017], WO 2007/075006), or up to 6% ([0015], WO 93/013233), for example.
Kim teaches high ductility, high strength, and high Mn steel strip, and methods for manufacture thereof (Title). Kim teaches that the Al content of such steels is preferably 0.01-3.0 wt% ([0015]). Further, Kim teaches that including Al in such an amount increases stacking fault energy in slip planes of the steel, and suppresses generation of ε-martensite, thereby improving ductility of the steel ([0039]-[0040]). Kim teaches that including Al in amounts greater than 3.0 wt% may result in suppression of twinning, as well as surface corrosion during hot rolling ([0043]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Kim and broaden the Al content of Scott to 0.01-3.0 wt% Al, for example. Such a greater Al content has been demonstrated to result in improved ductility in similar Fe-Mn TWIP type steels, by increasing stacking fault energy in slip planes of the steel, and suppressing generation of ε-martensite.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the Al content of modified Scott (0.01-3.0 wt%) overlaps with the claimed Al content of the instant claim (1.35-4.0 wt%). 

Claims 57 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0209833 (“Scott”; of record) in view of US 2006/0278309 (“Bouzekri”; of record) and KR 2012-0104021 (“Lee”; citing machine translation provided with this correspondence).
Regarding claim 57, Scott teaches a method for manufacturing a TWIP steel sheet ([0002]; [0044]) having a composition ([0022]-[0037]) compared to that of the instant claim in Table 4.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Scott further teaches sample 12 (see Table 4 of Scott) which exhibits a composition that lies directly within the claimed composition.
Further, Scott teaches A) feeding a slab having the aforementioned composition ([0045]), B) reheating the slab at a temperature from 1100-1300°C ([0046], falling within the claimed range of above 1000°C), and then hot-rolling it with a final rolling temperature of at least 890°C to provide a hot rolled slab ([0047], falling within the claimed range of at least 850°C). Moreover, Scott teaches C) coiling the hot rolled slab at a temperature below or equal to 580°C to provide a coiled slab ([0049]).
Additionally, Scott teaches D) first cold-rolling the coiled slab to provide a first cold rolled slab ([0050]). Scott further teaches E) recrystallization annealing the first cold rolled slab between 600 and 900°C to provide an annealed slab ([0071], possessing substantial overlap with claimed range 700-900°C [MPEP 2144.05 I]). Scott further teaches F) second cold-rolling the annealed slab with a reduction rate not exceeding 30% to provide a second cold-rolled slab ([0072], possessing substantial overlap with the claimed range of between 20 and 40% [MPEP 2144.05 I]).
Scott is silent as to a particular reduction rate for the first cold-rolling step (step D as claimed). However, Scott discloses that the method described in WO-A-2005/019483 (same Patent Family as Bouzekri US 2006/0278309) is well adapted ([0067]).
Bouzekri teaches that subsequent cold rolling followed by annealing achieves a finer grain size than that obtained on hot-rolled strip, and therefore higher strength properties are obtained ([0048]). Bouzekri further discloses examples in which the cold rolling reduction ratio is 50% (Table 3, Steel I1c), 55% (Table 3, Steel I2e), 60% (Table 3, Steel I1a), and 66% (Table 3, Steel I1d). These examples fall within the claimed reduction rate range of 30-70%.
It would have been obvious for one of ordinary skill in the art to identify suitable reduction ratios when multiple cold rolling steps are used as disclosed by Scott and decide on those disclosed by Bouzekri in order to achieve a finer grain size and higher strength properties of the final product. As such, a prima facie case of obviousness exists.
Scott does not explicitly teach a step of G) rearranging dislocations in a microstructure of the second cold rolled slab by performing a recovery heat treating the second cold rolled slab, said recovery heat treating performed between 390 and 700°C, in a batch annealing or a continuous annealing furnace between 30 seconds and 1 hour, thereby providing the manufactured TWIP steel sheet as a recovered TWIP steel sheet.
Lee teaches a high-strength TWIP steel ([0021]) and method for producing said steel. Lee teaches that subsequent to cold working, a stress relief heat treatment is completed at a temperature of 400-600°C for not more than 10 minutes ([0037], L 282-286). Lee teaches that the stress relief heat treatment rearranges tangled dislocations to relax residual stresses, thereby removing local stress concentrations and enhancing the stability of the material ([0037], L 287-291).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Lee, and heat treat the TWIP steel after second cold rolling at a temperature of 400-600°C for a time not exceeding 10 minutes, in order to rearrange tangled dislocations in the TWIP steel. Such treatment results in the removal of local stress concentrations, thereby enhancing the stability of the material.
The Examiner notes that the heat treatment taught by modified Scott is completed at a temperature (400-600°C) which falls within the claimed temperature range of 390-700°C, and for a time (not exceeding 10 minutes) which overlaps substantially with the claimed time range of 30 seconds to 1 hour. As such, a prima facie case of obviousness exists (MPEP 2144.05 I). Further, the instant specification discloses that recovery is characterized by the removal or rearrangement of dislocations in the steel microstructure while keeping deformation twins (Instant Application: P 8, L 12-13). As modified Scott teaches that the taught annealing process rearranges dislocations with no apparent effect on deformation twins, the annealing is considered equivalent to a recovery heat treating step, whereby a recovered TWIP steel sheet is provided.
Further, regarding the claimed requirement that the recovery heat treatment is done for a duration different from a duration of the recrystallization annealing, it is noted that in one example, Scott teaches recrystallization annealing is done for 10-500 seconds ([0071], L 7-9), while Lee teaches that the heat treatment corresponding to recovery annealing is done for up to 10 minutes (600 seconds) ([0037], L 284-286). In view of the differences in duration of the two annealing steps, an ordinarily skilled artisan would appreciate that they in at least some cases would be done for durations different from each other.
Regarding claim 63, it is noted that the heat treatment temperature taught by modified Scott (400-600°C) overlaps substantially with the claimed range of between 390 and 460°C. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).

Double Patenting













The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30 – 35, 37 – 59, and 61 – 63 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34 – 43 of copending Application No. 16/302969 (citing US 2019/0292616, of record – “the ‘969 application”). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The ‘969 application claims a method for producing a TWIP steel sheet which has the same steps as claimed in the instant claim set, processing a steel having a substantially identical composition to that of the instant claim set, and the steps being performed at substantially identical processing parameters as the instant claim set.
It is noted that the ‘969 applicant does not explicitly claim phenomena relating to the generation of deformation twins during second cold rolling, nor the removal/rearrangement of dislocations and keeping of deformation twins during recovery heat treatment, these claim limitations being present in instant claims 52, 53, 55, and 57 – 58. However, as the processing steps claimed where these phenomena take place are substantially identical in both the claims of the ‘969 application and the instant claim set, it is prima facie expected that those results would occur.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments






Applicant’s remarks filed 11/14/2022 are acknowledged and have been fully considered. Applicant has traversed the prior art rejections under 35 USC 103 in view of the entered claim amendments, arguing that Scott, the primary reference, does not want a recovered microstructure. The Examiner notes that the argument is directed to the prior art combination of Scott and Bouzekri, which has been withdrawn by the Examiner in this correspondence. However, upon further search and consideration, new grounds of rejection have been entered by the Examiner, further citing He as a tertiary reference. It is noted that Applicant’s argument is moot in relation to the new grounds of rejection, as inherency has not been relied upon by the Examiner, for example.
Applicant argues further with respect to the second cold-rolling reduction rate taught by Scott. It is noted that the argument put forth by Applicant has been addressed by the Examiner in the final rejection mailed 7/15/2022, and this position is maintained.
Applicant further alleges that In re Patel is applicable to the present case and is controlling, a position that the Examiner has addressed previously in the final rejection mailed 7/15/2022. In regard to Applicant’s comparison of the present case to that described in In re Patel, the Examiner notes that there is a significant difference between the facts of In re Patel and those of the present case – that is, in In re Patel, there is a gap between the range disclosed in the prior art and that of the claims in question, whereas in the present case, there is no gap at all – one range ends at exactly 30%, and the next range encompasses every numerical value down to 30%, including, for example, 30.000000001%. Applicant is essentially arguing that there is a patentable difference between a reduction ratio of 30% and one of 30.000000001%, or values even closer to 30%.
Applicant argues that amended claim 53 is patentable for the same reasons as attributed to amended claim 30. The Examiner finds this argument either i) moot, in view of the withdrawn rejection of Scott in view of Bouzekri, or ii) unpersuasive, for the reasons previously attributed to claim 30.

Applicant argues further with respect to the prior art combination of Scott, Bouzekri, and He, which was previously cited in a rejection of dependent claim 52, and now cited in the rejection of independent claims 30, 53, and 57. Applicant argues that since He has a different composition compared to Scott, the heat treatment taught by He cannot be applied to Scott, and would not result in the claimed removal/rearrangement of dislocations while keeping deformation twins. Applicant cites the apparent lacking of Si content taught by He, as compared to the claimed Si content of 0.1-3.0 wt%, and previously noted that He also does not teach the Cu content of 1.2-1.9 wt% which Scott teaches.
The Examiner finds this argument to be unpersuasive. It is noted that both Scott and He are directed toward TWIP steel sheets – that being high Mn-content steels. Regardless of any differences in minor alloying elements, the steels are of the same class and type of application, and one of ordinary skill in the art would thus have a reasonable expectation of success in applying a processing step disclosed in one reference to that of the other. In response to applicant's argument, it is noted that the test for obviousness is not whether the features of a secondary reference (such as the composition taught by He) may (or must) be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Applicant has provided no evidence which would suggest the heat treatment taught by He would not result in the removal/rearrangement of dislocations while deformation twins are kept if applied to the TWIP steel of Scott, and the assertion that the processing conditions of He relied upon are inseparable from the composition of He, is an allegation unsupported by evidence in the record.
Applicant argues further that Scott does not want reductions in dislocation density. Applicant cites to [0007] of Scott, which discussed that an increase in twinning density is the mechanism by which favorable mechanical properties may be obtained. The Examiner notes that Applicant has confused dislocation density for twinning density, as [0007] provides no basis for arguing that Scott would not want a dislocation in dislocation density. [0007] simply discloses that deformation, leading to an increase in twinning density, results in favorable mechanical properties. Since the heat treatment of He does not remove deformation twins, this treatment would not be precluded by the disclosure of Scott.

Applicant argues further with respect to the Al content of dependent claim 59 (dependent upon independent claim 57), arguing that Scott warns against exceeding the taught upper limit of Al content of 0.9 wt%. Applicant argues that the rationale laid out by the Examiner fails to consider Scott as a whole, as it is argued that Scott seeks to provide Fe-Mn steels having high resistance to corrosion under stress both in an aqueous medium and in a saline medium. The Examiner notes that one reason Kim teaches for its taught maximum of 3 wt% Al is to avoid surface corrosion of the high Mn steel ([0043]). Such a teaching is in line with the stated purpose of Scott. Thus, an ordinarily skilled artisan would be motivated to explore increasing the Al content beyond the maximum of 0.9 wt% taught by Scott, as other prior art TWIP steels have done so while also considering the effect of Al on the propensity for surface corrosion of the steel, and also to attain both the increase in stacking fault energy in slip planes of the steel and suppression in generation of ε-martensite, thereby improving ductility of the steel.
To put it another way, although Scott teaches that its purpose is to provide Fe-Mn steels having high resistance to corrosion under stress both in an aqueous medium and in a saline medium, such a purpose does not require providing Fe-Mn steels having the highest resistance to corrosion under stress both in an aqueous medium and in a saline medium, as Applicant’s argument would seemingly require. An ordinarily skilled artisan could reasonably balance some reduction in corrosion resistance for a corresponding improvement in ductility, for example.
Applicant argues further with respect to independent claim 57, arguing similarly to dependent claim 52 as previously addressed by the Examiner, regarding the prior art combination of Scott, Bouzekri, and He. The Examiner maintains the reasoning laid out previously. To summarize, one of ordinary skill in the art would have a reasonable expectation of success in applying a processing step disclosed in one reference (such as the heat treatment of He) to that of the other (the process of Scott), as both references are directed to TWIP steels with only minor differences in composition. Applicant has provided no evidence which would suggest the heat treatment taught by He would not result in the removal/rearrangement of dislocations while deformation twins are kept if applied to the TWIP steel of Scott, and the assertion that the processing conditions of He relied upon are inseparable from the composition of He, is an allegation unsupported by evidence in the record.
Applicant argues further with respect to dependent claim 58. Specifically, Applicant argues that Scott does not want a reduction in dislocation density, a point which was previously argued with respect to dependent claim 52. The Examiner again notes that Applicant has confused twinning density for dislocation density. Applicant cites to [0007] of Scott, which discussed that an increase in twinning density is the mechanism by which favorable mechanical properties may be obtained. [0007] provides no basis for arguing that Scott would not want a dislocation in dislocation density. [0007] simply discloses that deformation, leading to an increase in twinning density, results in favorable mechanical properties. Since the heat treatment of He does not remove deformation twins, this treatment would not be precluded by the disclosure of Scott.
Applicant argues further that the Examiner’s interpretation of “removal” being a subset of the larger genus “rearrangement” is not the broadest reasonable interpretation required by the MPEP and is inconsistent with the present specification. The Examiner disagrees, and notes that no evidence has been presented by Applicant which would suggest that “removal” and “rearrangement” should be considered entirely distinct features. Applicant argues that the doctrine of claim differentiation “removal of dislocations” cannot be “a type of rearrangement of dislocations” as asserted by the Examiner. The Examiner notes that the doctrine of claim differentiation is not a principle present in the MPEP, but appears to be the assumption that two claims in the same patent will not have identical scope, but instead, that there is likely an intended difference in scope between the two. The Examiner notes that this “doctrine” would not be broken by the Examiner’s interpretation, as “removal” has been deemed to be a specific type of rearrangement. Thus, rearrangement of dislocations as required by independent claim 57, is broader and would include removal of dislocations which is explicitly required in dependent claim 58, in addition to other types of rearrangement.
To further elaborate, the only point at which dislocation removal/rearrangement is discussed in the instant specification is at P 8, L 12-13, where it is stated that “Recovery is characterized by the removal or rearrangement of dislocations in the steel microstructure while keeping the deformation twins.” Such a disclosure does not establish that the two features are distinct, independent phenomena as alleged by Applicant.

	With respect to new claims 60 – 63, Applicant notes that they each claim a non-overlapping feature as compared to the prior art. The Examiner notes that each of these claims have been rejected in this correspondence, either by the previously applied prior art, or newly cited prior art.

With regard to Applicant’s request for rejoinder of withdrawn claim 36, the Examiner notes that rejoinder of claim 36 will be considered upon the finding of a claim containing allowable subject matter, contingent upon claim 36 containing all elements of the allowable claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735